Title: From John Adams to Daniel Putnam, 5 June 1818
From: Adams, John
To: Putnam, Daniel



Dear Sir
Quincy June 5th. 1818

I received Yesterday your kind Letter of the 23d of May with a Copy of your Letter to President Monroe of the 21. of May. Neither myself, nor my Family have been able to read either with dry Eyes. They are Letters that would do honour to the pen of Pliny. I had before been indebted to the Politeness of Mr Brinley for the Pamphlet.
You ask “Whether any dissatisfaction existed in the public mind against General Putnam, in consequence of any part of his Conduct on the 17th. of June 1775.” I was in Phyladelphia from the 5th of May through the Summer of 1775, and can testify as a Witness to nothing which passed in Charleston on the 17th. of June.
But this I do Say without reserve that I never heard the least insinuation of dissatisfaction with the Conduct of General Putnam through his whole Life. And had the Characters of General Green, General Lincoln, General Knox General La Fayette or even General Warren General Montgomery or General Mercer been called in question it would not have Surprised me more.
There must have been Some great Misunderstanding in this Affair. I Seem to See intuitively or to feel instinctively to Truth of Major Smalls Testimony, But it would require a Sheet of Paper to relate what I have in Memory, relative to Major Small and General Warren.
I must conclude with Assurances of the profoundest / Respect for the Memory of your Father and the / Sincerest Esteem for yourself, of your very humble / Servant
.
John Adams